Citation Nr: 0002829	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-38 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel



INTRODUCTION

The veteran had active military service from January to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a compensable 
disability rating for the veteran's service-connected hearing 
loss.  Thereafter, a September 1998 decision review officer's 
decision assigned a 10 percent disability rating for the 
veteran's hearing loss, effective from July 31, 1998.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 6100, and the appellant continues to disagree 
with the rating assigned.  Therefore, this issue remains 
before the Board. 

During an October 1999 hearing before the undersigned Board 
member, the veteran's representative raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the service-connected hearing 
loss.  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  Therefore, the matter is referred to the RO 
for appropriate action.  Likewise, it is unclear whether the 
veteran's comments at the hearing regarding the effective 
date of the 10 percent rating are an indication that he seeks 
an earlier effective date.  That matter is also referred to 
the RO for clarification and, if indicated, initial 
consideration.  


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this case.  It appears that the 
veteran's complete VA treatment records have not been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The veteran testified that he has received 
treatment and/or undergone examination for his hearing 
disability at the VA Medical Center in Wilmington, Delaware.  
The Board notes that the 1998 VA examination was conducted at 
the VA Medical Center in Wilmington, but the veteran 
testified that he has undergone additional examination since 
1998.  Therefore, it is possible that there are additional VA 
treatment records at Wilmington, and such records must be 
obtained to ensure that the record is complete.  Records of 
the veteran's treatment at the VA Medical Center in 
Coatesville, Pennsylvania, may also be incomplete.

The veteran's bilateral hearing loss is rated under 
Diagnostic Code 6100.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4 (1998), including the rating 
criteria for evaluating a hearing loss disorder.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991). 

The amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  In this case, neither 
rating criteria can be more favorable to the veteran's claim 
since the criteria are identical. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain and associate with the claims 
file the veteran's complete clinical 
records of any treatment or examination 
for hearing loss at the VA Medical 
Centers in Wilmington, Delaware, and 
Coatesville, Pennsylvania, from 1995 to 
the present.  

2.  Readjudicate the claim, with 
consideration of any additional evidence 
obtained on remand.  In readjudicating 
this case, the RO should consider:  
Whether the veteran is entitled to a 
rating in excess of 10 percent for 
hearing loss on an extraschedular basis. 

3.  If the claim remains denied, provide 
the veteran and his representative an 
appropriate supplemental statement of the 
case.  Allow an appropriate period for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


